Citation Nr: 9923863	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-17 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an abdominal 
condition. 

2.  Entitlement to an increased (compensable) rating for 
service-connected left foot hallux valgus. 

3.  Entitlement to an increased (compensable) rating for 
service-connected right foot hallux valgus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel

INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1991. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in May 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In a rating decision dated in December 1996, the RO denied 
service connection for bilateral patellofemoral syndrome on a 
direct basis, finding that the veteran's current bilateral 
patellofemoral syndrome was not related to service.  In 
January 1997, the veteran was notified of this decision, but 
did not thereafter enter a notice of disagreement. 

On appeal the veteran has raised the issue of entitlement to 
service connection for a bilateral knee disorder secondary to 
his service-connected left and right foot hallux valgus.  
While this issue was adjudicated in a rating decision in 
October 1998, and the veteran was notified the same month of 
the rating decision, there is no evidence of record that the 
veteran entered a notice of disagreement with the rating 
decision.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 
5 Vet. App. 554 (1993).  Accordingly, the issue of 
entitlement to service connection for a bilateral knee 
condition secondary to service-connected bilateral hallux 
valgus is referred to the RO for appropriate consideration. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record to 
demonstrate a nexus between any disease or incident of during 
service, including abdominal surgery, and the veteran's 
current abdominal condition. 

2.  The veteran's service-connected left foot hallux valgus 
is primarily manifested by subjective complaints of pain, 
swelling, pinching and tingling with prolonged standing, and 
increased protrusion, and objective clinical findings of mild 
hallux valgus (25 degrees), with a bunion, consistent with 
overall mild functional impairment. 

3.  The veteran's service-connected right foot hallux valgus 
is primarily manifested by subjective complaints of pain, 
swelling, pinching and tingling with prolonged standing, and 
increased protrusion, and objective clinical findings of mild 
hallux valgus (5 degrees), with a bunion, consistent with 
overall mild functional impairment. 

4.  The veteran's bilateral hallux valgus is productive of 
moderate functional impairment. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for an abdominal condition is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The schedular criteria for a compensable rating for 
service-connected left foot hallux valgus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.31, 4.40-4.46, 4.71a, Diagnostic Code 5280 (1998). 

3.  The schedular criteria for a compensable rating for 
service-connected right foot hallux valgus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.31, 4.40-4.46, 4.71a, Diagnostic Code 5280 (1998).

4.  The criteria for a 10 percent rating for bilateral hallux 
valgus have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.20, 4.31, 4.40-4.46, 4.71a, 
Diagnostic Code 5299-5276 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection: Abdominal Condition

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  See Epps v. Gober, 126 F.3d 1464, 
1467 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998) 
(the Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim until such a 
claim has first been established); see also Morton v. West, 
No. 96-1517 (U.S. Vet. App. July 14, 1999) (absent the 
submission of a well-grounded claim, the Secretary cannot 
undertake to assist a veteran in the development of his or 
her claim). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 497-98 (1997).  That evidence 
must be medical, unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
Id.  If the chronicity provision does not apply, a claim may 
still be well grounded on the basis of 38 C.F.R. § 3.303(b) 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id. at 498.  

The veteran contends that she currently has an abdominal 
disorder which "may be" etiologically related to abdominal 
surgery during service.  On her Application for Compensation, 
the veteran claimed service connection for a tubal ligation 
which occurred after service in 1992.  

Service medical records reflect that the veteran underwent a 
cesarean section during service, for which service connection 
has been established for a tender and painful residual scar, 
rated as 10 percent disabling.  VA disability compensation 
regulations provide that the evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1998). 

At a VA examination in October 1996, the veteran reported 
that she had experienced constant bilateral ovary pain, or 
pain in both flanks, which increased with menstruation, which 
started in 1987 and worsened after tubal ligation, and 
worsened further over the previous few months.  Examination 
noted that, in addition to the cesarean scar (for which 
service connection and entitlement to a 10 percent rating has 
been established), the veteran had a surgical scar at the 
inferior umbilicus from her tubal ligation, 1/2 inch by .05 
inch in size.  A pelvic ultrasound in December 1996 was 
within normal limits. 

VA outpatient treatment records reflect that the veteran 
underwent a bilateral tubal ligation in 1990, 1992, or 1993 
(variously reported), and that in January 1997 she complained 
of pain in the right lower quadrant for several days, which 
occurred two weeks prior to menstruation.  The examination at 
that time noted moderate right-sided tenderness.  In July 
1997, she complained of worsening abdominal pain for the 
previous month, and reported problems with abdominal pain off 
and on since a bilateral tubal ligation in 1992 and a 
cesarean section in 1989, assessed as possible endometriosis 
and/or adhesions.  In September and December 1997, she 
complained of abdominal pains in the left lower quadrant two 
weeks prior to menstruation, which had occurred for the 
previous year.  Physical examination in December 1997 
revealed moderate tenderness of the left lower quadrant, 
assessed as long-term premenstrual and/or ovulatory pelvic 
pain. 

A March 1998 VA examination found the veteran's condition to 
be unchanged from the previous VA examinations in September 
and October 1996. 

There is no competent medical evidence of record to 
demonstrate a nexus between any disease or injury during 
service, including abdominal surgery or cesarean section, and 
the veteran's current abdominal condition.  The medical 
evidence reflects that the veteran's current abdominal 
condition was complained of and diagnosed in 1996, over 5 
years after service.  Notwithstanding the veteran's recent 
history (which is assumed to be credible for the purpose of 
determining whether she has presented a well-grounded claim) 
that she experienced pain following a cesarean section in 
service, which was exacerbated by a tubal ligation after 
service, there is no competent medical evidence of record, 
including a medical nexus opinion, to demonstrate a nexus 
between the veteran's current abdominal symptomatology and 
surgery for a cesarean section during service, or any other 
incident during service.  For this reason, the Board must 
find the veteran's claim of entitlement to service connection 
for an abdominal condition to be not well grounded.  
38 U.S.C.A. § 5107(a). 

The Board notes the veteran's assertion that such a medical 
nexus "may" exist.  However, it is the province of health 
care professionals to enter conclusions which require medical 
opinions, such as an opinion as to the relationship between a 
current disability and service.  As a result, the veteran's 
lay opinion does not present a sufficient basis upon which to 
find this claim to be well grounded.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Stadin v. Brown, 8 Vet. App. 
280, 284 (1995) (layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing symptoms).  That is, being a layman, he is 
not competent to give an opinion regarding medical causation 
or diagnosis, and his statements on such matters do not serve 
to make the claim well grounded.  Espiritu, supra. Neither 
the veteran's statements nor her representative's restatement 
of them in the brief on appeal constitute competent medical 
evidence because there is no indication that the veteran has 
the medical training, expertise, or diagnostic ability to 
competently render such medical nexus opinion.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

In determining that the veteran's claim for service 
connection is not well grounded, the veteran's claim is being 
decided on a different legal basis than used by the RO, 
specifically a denial because the claim is not well grounded 
rather than because the preponderance of the evidence is 
against the claim.  The veteran has not been prejudiced by 
the Board's decision.  The RO simply accorded her a broader 
standard of review than the evidence warranted.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

As the veteran's claim does not even cross the threshold of a 
being a well-grounded claim, a weighing of the merits of this 
claim is not warranted, and the reasonable doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II. Increased Rating: Bilateral Hallux Valgus

Initially, the Board notes that the veteran has presented 
claims for increased ratings that are "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, she has 
presented claims as to these issues that are plausible.  The 
Court has held that an allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1997).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5280 provides that unilateral hallux valgus 
warrants a 10 percent disability rating if it has been 
operated on with resection of the metatarsal head, or if it 
is severe (equivalent to amputation of the great toe).  
38 C.F.R. § 4.71a.  In every instance where the schedule does 
not provide a zero percent rating for a diagnostic code, a 
zero percent rating shall be assigned when the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31.

Effective from August 1996, service connection was 
established for hallux valgus of the left foot and right 
foot, each rated as zero percent.  In February 1998, the 
veteran submitted a claim for increased (compensable) rating 
for her service-connected left and right hallux valgus.  She 
contends that her hallux valgus is painful, stiff, red, 
pinches and tingles with prolonged standing, and has been 
protruding more since October 1996. 
At a VA compensation of the feet in March 1998, the veteran 
reported that her bunion hurt all the time, and had been 
protruding more since October 1996, and she complained of 
pinching and tingling with prolonged standing, pain, 
stiffness, and redness.  She reported that she had flare-ups, 
but that she was a mail processor and had not missed any work 
due to this problem.  X-rays of the feet in March 1998 
resulted in the impressions of mild lateral angulation of the 
first proximal phalanx relative to the first metatarsal of 
the right foot and left foot, which could be within the 
normal range.  Physical examination resulted in the diagnosis 
of mild bilateral hallux valgus of the feet. 

A VA examination in September 1998 revealed a bunion on the 
right foot with 5 degrees hallux valgus, and a larger bunion 
on the left foot with 25 degrees of hallux valgus, with no 
restriction of joint motion of the metatarsal phalangeal 
joint of the great toes.  

An increased (compensable) rating is not warranted for the 
veteran's service-connected left or right hallux valgus 
because the evidence of record does not demonstrate that the 
veteran's disabilities have been operated on with resection 
of the metatarsal head or are severe.  The most recent VA 
examinations revealed that the veteran's left and right foot 
hallux valgus is mild, and is productive of no restriction of 
joint motion of the metatarsal phalangeal joint of the great 
toes.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

In accordance with the holding of the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board recognizes that pain 
or weakness may result in additional functional limitation, 
and the Board has noted the veteran's subjectively reported 
complaints of bilateral pain with prolonged standing of 5 
hours.  However, while there is subjective reporting of 
minimal limitation due to bilateral foot disability, the pain 
reported by the veteran does not result in limitation of 
range of motion or limitation of function equivalent to 
amputation of the great toe.  The clinical evidence reflects 
the veteran's disability is mild, with no restriction of 
joint motion of the metatarsal phalangeal joint of the great 
toes.  For these reasons, the Board finds that the veteran's 
subjective complaints of pain with activity are not 
productive of limitation of motion so as to warrant a rating 
in excess of the currently assigned noncompensable ratings 
for left and right hallux valgus.  See 38 C.F.R. § 4.40.  As 
the criteria for a 10 percent rating have not been met, and 
Diagnostic Code 5280 does not provide for a schedular zero 
percent rating, a noncompensable rating is warranted for each 
foot under Code 5280.  38 C.F.R. § 4.31.

Although the veteran fails to meet the schedular criteria for 
a 10 percent rating for either foot under the applicable 
diagnostic code (5280), it is the Board's judgment that the 
overall foot bilateral disability is consistent with moderate 
impairment.  In determining whether another diagnostic code 
could apply to support a compensable rating, the Board finds 
that, by rating the veteran's bilateral hallux valgus by 
analogy (see 38 C.F.R. § 4.20 (1998) to flatfeet, a 10 
percent rating is warranted.  Specifically, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276, a 10 percent rating is 
warranted for unilateral or bilateral foot disability when 
the degree of functional impairment is moderate.  In support 
of this conclusion, the Board again notes that, aside from 
the veteran's complaints of pain, stiffness, redness, 
pinching and tingling with prolonged standing, and worsening 
protrusion, there is objective clinical evidence of bunions 
on each foot with 5 degrees hallux valgus on the right and 25 
degrees of hallux valgus on the left, and X-ray evidence of 
mild lateral angulation of the first proximal phalanx of both 
feet.  Recent examiners have classified each foot as mildly 
disabling which, in the Board's view, rises to the level of 
moderate functional impairment, within the meaning of Code 
5276, when both feet are considered.  Accordingly, a 10 
percent rating is warranted for bilateral hallux valgus. 
 



ORDER

The veteran's claim of entitlement to service connection for 
an abdominal condition having been found to be not well 
grounded, the appeal is denied.

An increased (compensable) rating for service-connected left 
foot hallux valgus is denied. 

An increased (compensable) rating for service-connected right 
foot hallux valgus is denied.

A 10 percent rating for bilateral hallux valgus is granted, 
subject to the rules and regulations governing the payment of 
VA compensation benefits.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

